Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application filed on 03/19/2021 has a total of 20 claims pending in the application; there are 4 independent claims and 16 dependent claims, all of which are ready for examination by the examiner.    
Remarks
The following claims are presented:
Claims 1-20 are pending.
See interview summery.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to:
 www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,980,021 B2 [application No.16/612,669], Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims and their dependent claims of 
Instant Application  
US. Patent No. 10,980,021 B2
Claim 1. A method for wireless communication by a device, the method comprising: 
      transmitting, to a network, device capability information indicating that a dynamic transmission-diversity (Tx-D) fallback operation for a short transmission time interval (sTTI) is supported by the device; 
       receiving, through higher layer signaling, configuration regarding the dynamic Tx-D fallback operation for the sTTI; 
     
      receiving downlink control information (DCI) including a specific field set to one of a plurality of values including at least one value for the dynamic Tx-D fallback operation; and 


        performing the dynamic Tx-D fallback operation based on a value of the specific field in the DCI and the higher layer signaled configuration.
Claim 1. A method for wireless communication by a terminal supporting a short transmission time interval (sTTI), the method comprising: 
    



     
   receiving, through higher layer signaling, configuration related to a dynamic transmission-diversity (Tx-D) fallback operation for the terminal configured with a sTTI-based operation; 
       receiving a specific format of downlink control information (DCI) including a specific field set to one of a plurality of values including at least one 
       performing the dynamic Tx-D fallback operation based on the specific field of the DCI and the higher layer signaled configuration.
Claim 16. A device for wireless communication, the device comprising: 
      a memory configured to store instructions; and a processor configured to perform operations by executing the instructions, the operations comprising: 
      transmitting, to a network, device capability information indicating that a dynamic transmission-diversity (Tx-D) fallback operation for a short transmission time interval (sTTI) is supported by the device; 
      receiving, through higher layer signaling, configuration regarding the dynamic Tx-D fallback operation for the sTTI; receiving downlink control information (DCI) including a specific 




       
      performing the dynamic Tx-D fallback operation based on a value of the specific field in the DCI and the higher layer signaled configuration.
Claim 18. A wireless communication terminal comprising: 
   a receiver; a transmitter; and at least one processor operably connected with the receiver and the transmitter, wherein the at least one processor is configured to: 
    




     receive, via the receiver through higher layer signaling, configuration related to a dynamic transmission-diversity (Tx-D) fallback operation for the terminal configured with a short 
      perform the dynamic Tx-D fallback operation based on the specific field of the DCI and the higher layer signaled configuration.
Claim 19. A method for wireless communication by a base station (BS), the method comprising: 

     receiving, from a device, device capability information indicating that a dynamic transmission-diversity (Tx-D) fallback operation for a short transmission time interval (sTTI) is supported by the device; 

    
      performing the dynamic Tx-D fallback operation based on a value of the specific field in the DCI and the higher layer signaled configuration
Claim. 19. A method for wireless communication by a base station supporting a short transmission time interval (sTTI), the method comprising: 







     performing, based on the DCI, the dynamic Tx-D fallback operation by processing a wireless communication signal, wherein the generation of the DCI comprises: determining a value of the specific field of the DCI based on information to be used for the dynamic Tx-D fallback operation and the higher layer signaled configuration.



Although the conflicting claims are not identical, they are not patentably distinct from each other because the language of the claims presented contain the same limitations claimed. 
It would have been obvious to one of ordinary skilled in the art to modify the patented application to create the instant application by transmitting device capability information indicating that a dynamic transmission-diversity (Tx-D) fallback operation for a short transmission time interval (sTTI) is supported by the device.

Prior art
The closest prior art found are the following:
Li et al. (US 2020/0100278 A1) teaches a method for operation of a network node of a wireless communication network for scheduling multiple sTTI transmissions comprises transmitting a control information message to a wireless device for two or more sTTI transmissions, the control information message contain scheduling information indicating two or more scheduled sTTIs for the two or more sTTI transmissions, respectively, and/or an indication of a timing for the two or more scheduled sTTIs for the two or more sTTI transmissions and/or an indication of a DMRS configuration for the two or more scheduled sTTIs for the two or more sTTI transmissions.  
Lee at al. (US 2019/0098622 A1) teaches a wireless transmit receive unit (WTRU) monitors sTTIs for a sTTI physical downlink control channel (sPDCCH) region. The 

Conclusion
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-272.3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system? Contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472